DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 2/18/2021.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejection set forth in the previous office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “an ablation procedure” to –the ablation procedure- in ll. 12-13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-8 & 11-15 is/are rejected under pre-AIA  35 U.S.C. pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deng (6,347,251, previously cited) in view of Rittman, III et al. (6,575,969).
Concerning claims 1 & 16, as illustrated in Fig. 1-6, Deng discloses a system (system 10; Col. 2, ll. 58-67) comprising 
two or more energy delivery antennas (array of applicators 20; Col. 2, ll. 58-67), 
a processor (controller 15; Col. 2, ll. 58-67); 
a microwave power supply (microwave power generator 30; Col. 2, ll. 58-67), and 
a power splitter electrically connected to the two or more energy delivery antennas and the power supply, wherein the power splitter is configured to provide varying amounts of energy to the two or more energy delivery antennas ,
wherein the processor is configured to simultaneously manipulate and/or control the two or more energy delivery antennas, the power splitter, and the microwave power supply (central computer controller 15 simultaneously controls microwave generator 30, power splitter 31, amplifiers 32, and phase shifter 33; Col. 2, ll. 36-54, Col. 10-11, ll. 22-41). 
Deng fails to disclose the processor configured to generate a predicted map of a tissue ablation region, readjust the tissue ablation region during an ablation procedure, and direct placement of the two or more energy delivery antennas during an ablation procedure to achieve a desired ablation result.  However, Rittman, III et al. disclose a system (Fig. 8) comprising an energy delivery device (thermosurgery probe 802 is in communication with power generating element 804 and fluid cooling element 808) and a microwave power supply (power generating element 804 for power radiating element/energy-sending tip 541/thermosurgery probe 802 can be microwave generating element; Col. 11, ll. 12-58, Col. 17-19, ll. 34-63, Col. 22-23, ll. 19-61), a processor (control circuit 850; Col. 2, ll. 48-57, Col. 17-19, ll. 34-63) configured to generate a predicted map of a tissue ablation region (window 830 is shown a real-time representation of the probe 831 as it is inserted into the patient’s body and margin 832 may be a reconstruction, either theoretical or actual, of what one would expect to see from either the tumor volume or the result of the RF heat ablation itself, the window 830 may represent real-time image data and could represent changes or modifications or superposition of a preplanned or prescanned tumor volume, as compared to the actual volume of the tumor at the time of surgery or the ablation volume as one detects it during surgery, the latter is taken to be the claimed “predicted map of the tissue region to be ablated”; Col. 17-19, ll. 34-63; Fig. 8) and readjust the tissue ablation region during an ablation procedure (direct detection of changes in the physiology as a result of the heating to gauge the extent of the ablation volume can be done by US, CT, MRI, PET or other imaging modalities and displayed, in real-time monitoring to control, quality check, and monitor the course of the thermosurgery by using measured parameters, where the superposition of the thermal plan/tumor volume on the real-time images readjusts in accordance with the real-time images; Col. 3, ll. 43-50, Col. 17-19, ll. 34-63; Col. 21, ll. 13-43, Col. 21-22, ll. 52-10, Fig. 8), and configured to direct placement of the two or more energy delivery antennas during an ablation procedure to achieve a desired ablation result (an optimal probe path 818 for placement at the target tissue can be achieved by control circuit 850, the path 818 being traveled by the probe that can be placed stereotactically and guided by either a stereotactic arc or a frameless stereotactic navigator or digitizer such as the CRW Stereotactic Frame and the OTS Optical Tracking System and OAS Operating Arm System by Radionics, Inc.; Col. 17-19, ll. 34-63).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Deng such that the processor is configured to generate a predicted map of a tissue ablation region, readjust the tissue ablation region during an ablation procedure, and direct placement of the two or more energy delivery antennas during an ablation procedure to 
Concerning claim 2, Deng discloses the power splitter (31, 32, 33) configured to electrically isolate energy delivered to the antennas (20) (Col. 2, ll. 36-54; Fig. 1)
Concerning claim 3, Deng discloses the power splitter (31, 32, 33) capable of connecting (65, 76) with one or more additional system components (60, 70) (Col. 5, ll. 1-10, Col. 6, ll. 56-65). 
Concerning claim 5, Deng discloses a temperature adjustment system (60) (Col. 6-7, ll. 66-14 & Col. 7-8, ll. 56-12, Col. 10-11, ll. 22-41; Fig. 1 & 6).  
Concerning claim 6, Deng discloses the power splitter (31, 32, 33) to be a 2-4 channel power splitter (31, 32, 33) (Fig. 1). 
Concerning claim 7, Deng discloses the power splitter (31, 32, 33) to be a 2-4 channel power splitter (31, 32, 33) (Fig. 1).  Deng fails to disclose the power splitter to be a 1000-watt rated power splitter.  However, it is inherent that all power splitters have a watt rating, and thus, it would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Deng such that the power splitter is a 1000-watt rated power splitter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
claim 8, Deng discloses the antennas (20) configured to operate simultaneously (Col. 10-11, ll. 22-41; Fig. 1 & 6).
Concerning claim 11, Deng discloses the system (10) is configured to phase the fields for constructive or destructive interference (Col. 5, ll. 11-23, Col. 8, ll. 19-48).
Concerning claim 12, Deng discloses a method of ablating (where “ablate” is defined as “to remove or destroy the function of (a body organ or tissue)”, www.ahdictionary.com) a sample (tumor), comprising contacting the two or more energy delivery antennas (20) of claim 1 with a sample (Col. 5, ll. 24-35, Col. 9-10, ll. 40-16; Fig. 5). 
Concerning claims 13-15, Deng discloses the tissue sample comprises an in vivo tumor (Col. 4, ll. 1-21).   

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Garibaldi (2009/0105579) teach a method comprising a system that adjusts the ablation plan, including probe path, in real-time during an ablation procedure based on feedback data using a control loop carried out by a robotic controller ([0038]).  Greenblatt et al. (2012/0277763) teach a method comprising a system that adjusts an ablation plan, including probe navigation sequences, based on real-time imaging and feedback data ([0019]). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794